     Case 2:21-cv-00002-RFB-BNW Document 28 Filed 08/17/21 Page 1 of 1



 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
                                                             Case No. 2:21-cv-00002-RFB-BNW
 7    MICHAEL T. McLAUGHLIN,
                   Plaintiff,                                    ORDER TO PRODUCE FOR
 8
                                                                   VIDEOCONFERENCE
 9    v.                                                         MICHAEL T. McLAUGHLIN,
                                                                         #83193
10
      NDOC INFIRMARY, et al
11                        Defendants.
12
           TO:       WILLIAM HUTCHINGS, WARDEN, SOUTHERN DESERT CORRECTIONAL
13                   CENTER, INDIAN SPRINGS, NV
14
                THE COURT HEREBY FINDS that MICHAEL T. McLAUGHLIN, #83193, is presently
15
     in custody of the Nevada Department of Corrections, located at Southern Desert Correctional
16
     Center, Indian Springs, Nevada..
17
                IT IS HEREBY ORDERED that the Warden of Southern Desert Correctional Center,
18
     or his designee, shall arrange for and produce M I C H A E L T . M c L A U G H L I N ,
19
     # 8 3 1 9 3 , on or about Tuesday, September 21, 2021, at         the     hour   of 1 1 :00    a.m.,
20
     for    a     videoconference    hearing   by zoomgov technology in the instant matter, and
21
     arrange for his appearance on said date as ordered and directed by the Court entitled
22
     above, until M I C H A E L          T.    McLAUGHLIN,                   # 8 3 1 9 3 , is released
23
     and discharged by the said       Court; and that MICHAEL T. McLAUGHLIN, #83193, shall
24
     thereafter be returned to the custody of the Warden, Southern Desert Correctional
25
     Center, Indian Springs, Nevada, under safe and secure conduct.
26
            DATED this 17th day of August, 2021.
27                                                        __________________________________
28                                                        RICHARD F. BOULWARE, II
                                                          UNITED STATES DISTRICT JUDGE
